DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 2, 9, 10, and 12-14 were amended and claims 17-20 were newly added in the response filed on 3/3/2021.  Newly added claim 17 is directed to a non-elected species and is therefore withdrawn.  Newly added claims 18-20 are directed to the elected species and will be examined on the merits (see p. 2-3 of the OA dated 12/9/2020).  Claims 3, 5, 6, 10, and 17 are withdrawn.  Claims 1, 2, 4, 7-9, 11-16, and 18-20 are currently pending and under examination.
	Withdrawn Objection
	The abstract filed on 3/3/2021 is sufficient to overcome the objection to the specification (see p. 3 of the OA dated 3/3/2021).  Therefore the objection is withdrawn.
	Modified Claim Objections-Necessitated by Amendment
The Applicant’s amendments, filed 3/3/2021, were sufficient to overcome some of the objections of record, but not all, while additionally introducing some new informalities into the claims.  Therefore unless the objection has been repeated below it has been withdrawn (see p. 3-5 of the OA dated 12/9/2020).
Claims 1 and 12-14 are objected to because of the following informalities:  in line 1 of option b) in claim 1, the word “the” should be deleted and replace by the indefinite article –a--.
claim 1, the indefinite article –a—should be inserted before the phrase “straight-chain ethanolamine-functional compound” and the phrase “non-straight-chain ethanolamine-functional compound”.  
In the final line of claim 12, “triethylenetetramine” is misspelled as “triethylenetramine”
In the final line of claim 13, the word “additives” should be deleted and replaced by –derivatives—in the interests of consistency throughout the claims.
The word –or—should be inserted at the end of the final line of option 4 in claim 14.  See MPEP 2173.05(h). 
Appropriate correction is required.
Applicant is advised that should claims 14 and 15 be found allowable, claims 19 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Additionally, in claim 12, the Examiner suggests inserting the phrase “or urea derivatives thereof” in the penultimate line of the claim in the interests of consistency with the rest of the claim (see lines 4 and 6 and the final line of claim 13).
Modified Claim Rejections - 35 USC § 112b-Necessitated by Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The Applicant’s amendments and arguments, filed 3/3/2021 (see p. 12, particularly with respect to the definition of “urea derivatives”), were 
Claims 11-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites that the carbon oxide delivering agent is provided at least in part as one compound with the ethanolamine functional compound and/or the amine functional compound in the form of an adduct comprising a cyclic ethylene urea unit, a carbamate unit or a linear urea structure as shown in the claim.  This limitation does not appear to have proper antecedent basis because claim 1, from which claim 11 depends, recites that the amine functional compound has to comprise at least two amine groups connected through an ethylene unit and that the ethanolamine functional compound comprises at least one hydroxyl group and at least one amine group connected through an ethylene unit.  There is no disclosure that the amine functional compound and/or the ethanolamine functional compound can be present as a urea derivative.  Therefore it does not appear as if the embodiments of claim 11 are properly supported by claim 1.  Also see p. 7 of the OA dated 12/9/2020.  The Examiner notes that this rejection may be overcome by including the limitations of claim 11 into the independent claim as an optional proviso/limitation.
Line 5 of claim 12 recites that the product mixture comprises “50-90 wt% straight-chain triethylenetetramine” while lines 15-16 of the claim recites that the product Claim 13 is rejected for depending from an indefinite claim and failing to cure the deficiency.
Claim 19 recites that the concentration of the branched and cyclic tetraethylenepentamines in the tetraethylenepentamine (TEPA) product mixture can be 0%.  There is a lack of antecedent basis for this limitation in the claim as claim 18 recites manufacturing a mixture of i) straight-chain TEPA, ii) branched TEPA, and iii) cyclic TEPA, or urea derivatives thereof (see lines 1-3).  Therefore according to claim 18, from which claim 19 depends, the product mixture is require to comprise a mixture of all three components.  Claim 20 also shares this issue with respect to the concentration of the branched TEPA.
Maintained Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 7, 8, 11, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-12 and 14-22 (filed 3/11/2020) of co-pending Application No. 16/076463 (‘463, published as US 2019/0047971). 
With respect to claims 1, 2, 4, 7, and 8, although the claims at issue are not identical, they are not patentably distinct from each other because the process of claim 18 of ‘463 can be carried out between mixtures of straight and non-straight amine-functional compounds and mixtures of straight and non-straight ethanol-amine functional compounds as shown by claim 12 of ‘463.  With further respect to claims 11 and 16 see claims 2-4, 11, and 14 of ‘291.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Also see p. 8-9 of the OA dated 12/9/2020.
Modified Claim Rejections - 35 USC § 103-Necessitated by Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action (see p. 9-22 of the OA dated 12/9/2020).  Claim 18 was claim 18 was necessitated by amendment.  

Claims 1, 2, 4, 7-9, 11-13, and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0047971 (‘971, published on 2/14/2019, of record) in view of Ahlers (“Triethylenetetramine” Screening Information Data Set of the Organization for Economic Co-Operation and Development (OECD SIDS), published by UNEP Publications, July 1998, p. 1-63, of record) and US 2019/0031597 (‘597, published on 1/31/2019, of record).
The applied reference (‘971) has several common inventors (Edvinsson, Kantzer, Lake, Ten Kate, and Ehlers) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2) as it names another inventor (Larsson). 
The applied reference (‘597) has several common inventors (Edvinsson, Kantzer, Lake, and Ten Kate) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2) as it names another inventor (Larsson).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Applicant Claims
	Applicant claims:

    PNG
    media_image1.png
    189
    1007
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    214
    1000
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    388
    995
    media_image3.png
    Greyscale

	Further, the elected species of option a) encompasses the following elections:
 ii/a) the straight-chain amine-functional compound is ethylenediamine (EDA) (a compound wherein q is 1 in claim 4); ii/b) the non-straight chain amine functional compound is piperazine (PIP) (a compound of claim 2); and ii/c) the straight-chain ethanolamine-functional compound is aminoethylethanolamine (AEEA) (a compound of claim 7 wherein y is 2).
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘971 discloses a process to prepare higher ethylene amines and ethylene amine derivatives of formula NH2-(C2H4-NH-)pH wherein p is at least 2 and wherein one more 2H4-NH- are present as piperazine units, the process comprising reacting an ethanolamine functional compound or a urea derivative thereof [0018-0020, 0026-0030] with an amine functional compound or a urea derivative thereof [0007, 0017, 0019-0025] in the presence of a carbon oxide delivering agent [0031-0035], wherein at least one of the ethanolamine functional compound and the amine functional compound contains a piperazine unit (see whole document, particularly abstract and claims). With particular regard to claims 1, 2, 4, 7, 8, 12, and 13, ‘971 teaches that the amine functional compound for the reaction can comprise piperazine (PIP) and ethylenediamine (EDA) ([0007, 0017-0025, 0054-0056] and claims 12-13) and the ethanolamine functional compound can comprise aminoethylethanolamine (AEEA) [0026-0030].  Therefore the disclosure of ‘971 teaches that mixtures of non-straight amines and/or ethanolamines can be reacted with straight chain amines and/or ethanolamines in the disclosed process (also see examples in [0067-0077], including all Tables therein wherein all abbreviations are previously defined in [0004-0008, 0023-0026, 0028, and 0033-0034]).  Additionally ‘971 further teaches that the product from the reaction can optionally further comprise linear (a carbonyl moiety is present between two –NH-C2H4-NH- units) and/or cyclic (one of more –NH-C2H4-NH- units are present as a cyclic ethylene urea unit (EU)) urea derivatives of the obtained higher ethyleneamines (see abstract, claims, and [0004, 0013, 0051, 0057] and examples in [0067-0077], wherein any abbreviation preceded by the letter “U” corresponds to a urea derivative of the compound-see [0004]). 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
claims 1, 2, 4, 7, 8, 12, and 13, ‘971 does not explicitly teach any example wherein PIP, EDA, and AEEA are all reacted together in the same reaction to produce a mixture of straight chain and non-straight chain higher ethyleneamines at least partly in the form of their urea derivatives (and including triethylenetetramine (TETA) compounds as required in claims 12 and 13).  The closest teaching is that of [0054-0055] and claims 4 and 12-13, which teach that the combination of EDA, PIP, and EU (wherein EU is the cyclic urea of EDA-see [0004]) is a preferred embodiment of the amine functional compound and AEEA is a preferred embodiment of the ethanolamine compound and also examples 26-27 in [0076-0077, including Table 5], which teach the reaction between PIP and UAEEA (a urea derivative of AEEA, acting as the ethanolamine functional compound and the carbon oxide delivering agent) to produce PEEDA and UPEEDA (see [0007]), which correspond to cyclic derivatives of triethylenetetramine (TETA-see [0004, 0008] of ‘971 and [0059-0061, 0073-0075] of the specification as filed).  However, ‘971 does not appear to provide sufficient motivation to carry out the instantly claimed species of reaction.  This deficiency is cured through the teachings of Ahlers and ‘597.
	Ahlers is directed toward a screening information dataset (SID) initial assessment profiled (SIAP) regarding the hazardousness of triethylenetetramine (TETA), a compound of formula H2N-CH2-CH2-NH-CH2-CH2-NH-CH2-CH2-NH2 (see whole document, in particular section 1 on p. 6 and also see [0004, 0008] of ‘971).  Ahlers teaches that TETA is an industrially valuable chemical with many utilities known to those of ordinary skill in the art, including utility as curing agents for epoxy resins and as intermediates in the production of polymers and surfactants (see section 2.1 on p. 7-8).  
As discussed above, as known from ‘971, when PIP and AEEA are reacted together (see examples 26-27 in [0076-0077]) the product is comprised of exclusively cyclic triethylenetetramine derivatives.  Therefore, if the skilled artisan were motivated to use the process of ‘971 to produce commercially available triethylenetetramine having the instantly claimed composition as disclosed in Ahlers, then the skilled artisan would include EDA (ethylenene diamine) and/or EU (the cyclic urea of EDA) as an amine functional compound (which is discussed in claims 12-13 and [0054-0055] of ‘971) in the reaction of ‘971 to arrive at the instantly claimed species of process.  
‘597 is then cited to provide additional evidence that adding EDA and/or EU to the reaction mixture of ‘971 as an additional amine functional compound, along with PIP, will predictably produce more of the linear TETA derivative (as opposed to the cyclic or branched derivatives thereof).  ‘597 is directed toward a process to prepare higher ethylene amines which is analogous to the process of ‘971, wherein the process can be used to produce linear derivatives of higher ethyleneamines (as opposed to piperazine derivatives thereof) (see whole document, particularly abstract and claims).  With particular regard to the claims, ‘597 teaches that when the process of ‘971 is applied to straight chain amine functional compounds (in particular EDA/EU) and 
With further respect to claim 9, as discussed above, ‘597 teaches that unless a cyclic amine functional compound and/or ethanolamine functional compound is used in the reaction, the reaction is selective toward the formation of linear higher ethyleneamine products (see examples in [0060-0068]).  Further ‘971 teaches that piperazine moieties are retained though the reaction (see examples in [0067-0077]).    Therefore the ratio of piperazine moieties in the reactants to the piperazine moieties in the products would be expected to be about 1:1 absent any evidence to the contrary. 
With respect to claim 11, both ‘971 [0031-0035 and examples in 0067-0077]) and ‘597 [0037-0042, 0047 and examples in 0060-0068]) teach that the carbon oxide delivering agent can be added in part as one compound with either of the amine functional compound and/or ethanolamine functional compound as one of the disclosed units.
claim 16, both ‘971 [0051] and ‘597 [0015, 0017, 0061, 0062, 0064, and 0066] teach hydrolysis of any urea derivatives of the higher ethyleneamine compounds if present.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘971, Ahlers, and ‘597 to predictably arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill in the art would have been motivated to carry out the reaction of ‘971 using a mixture of EDA/EU and PIP as the amine functional compound and AEEA as the ethanolamine functional compound in order to produce TETA.  As discussed in Ahlers, TETA is a widely used chemical with many different industrial uses and is commonly used as a commercially available mixture of straight, branched, and cyclic derivatives, thus providing motivation to use the process of ‘971 to prepare the desired TETA mixture.  ‘597 is then cited to teach that including EDA/EU in the reaction of ‘971 will predictably produce more of the straight chain derivative of TETA if included in the reaction with PIP and AEEA of ‘971, to predictably arrive at the industrially valuable formulation of TETA that is commonly used throughout the art.  Also see MPEP 2143 A.

Claims 1, 2, 4, 7-9, 11-13, and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over US 4503250 (‘250, published on 3/5/1985, of record in the IDS filed on 1/10/2020) in view of Ahlers (“Triethylenetetramine” Screening Information Data Set of the Organization for Economic Co-Operation and Development (OECD SIDS), published by UNEP Publications, July 1998, p. 1-63, of record) and US 5491263 (‘263, published on 2/13/1996, of record in the IDS filed on 1/10/2020).
Applicant Claims
	Applicant claims:

    PNG
    media_image1.png
    189
    1007
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    214
    1000
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    388
    995
    media_image3.png
    Greyscale

	Further, the elected species of option a) encompasses the following elections:
 ii/a) the straight-chain amine-functional compound is ethylenediamine (EDA) (a compound wherein q is 1 in claim 4); ii/b) the non-straight chain amine functional compound is piperazine (PIP) (a compound of claim 2); and ii/c) the straight-chain claim 7 wherein y is 2).
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
With respect to claims 1, 2, 4, 7, 8, 12, 13, and 16, ‘250 discloses a process for the preparation of predominantly linear polyalkyene polyamines (including triethylenetetramine (TETA) and higher analogues thereof; see col. 3, lines 1-17) comprising reacting ammonia or an alkyleneamine compound having two primary amino groups (including urea derivatives thereof) or mixtures thereof (including ethylene amine functional compounds, most preferably ethylene diamine (EDA)-see col. 2, lines 53-68) with an alcohol or an alkanolamine compound having a primary amino group and a primary or secondary hydroxyl group (including urea derivatives thereof) or mixtures thereof (including ethanolamines, preferably N-(2-aminoethyl)ethanolamine (AEEA)-see col. 2, lines 24-52) in the presence of a derivative of carbonic acid (a carbon oxide delivering agent-see col. 3, lines 29-68) (see whole document, particularly abstract and claims).  ‘250 further teaches that the polyalkylene polyamine products can be obtained as urea derivatives which may require further hydrolysis to obtain the final amine products (see col. 4, line 53-col. 5, line 2 and superscript * in Table 2 in col. 5).   
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claims 1, 2, 4, 7, 8, 12, 13, and 16, ‘250 does not explicitly teach or suggest reacting piperazine (PIP) PIP, EDA, and AEEA together in the same reaction to produce a mixture of straight chain and non-straight chain higher ethyleneamines at least partly in the form of their urea derivatives (and including triethylenetetramine claims 12 and 13).  The closest teaching is that of example 5 in col. 5 (including Tables I and II) wherein AEEA is reacted with EDA in the presence of 2-imidazolidinone (EU, the cyclic urea of EDA) to produce a mixture of compounds including linear TETA (a straight chain higher ethyleneamine having three ethylene units).  These deficiencies are cured through the teachings of ‘263 and Ahlers.
‘263 is directed toward an aminoethylation process for the production of substituted ethylene diamines which is analogous to the process of ‘250, wherein the primary aminoalkylene compounds of ‘250 can be substituted for secondary amines, including piperazine (PIP) (see whole document, in particular abstract, claims, col. 2, line 60-col. 4, line 22, and example 5 in col. 6).  ‘250 already suggests that mixtures of primary amine functional compounds and/or ethanolamine functional compounds can be employed in the reaction, and ‘263 further teaches that the amine functional compounds can also include secondary amines, including cyclic compounds such as PIP.  Therefore if PIP were included in the entry 5 of Tables I and II of ‘250, then the reaction would be predictably produce a mixture of linear and cyclic TETA compounds (defined in [0059-0061, 0073-0075] of the specification as filed; also see example 5 of ‘263, which teaches the production of bis(aminoethylpiperazine) (DAEP), a cyclic derivative of TETA, from the reaction between monoethanolamine (MEA) and aminoethylpiperazine (AEP) in the presence of urea).
Ahlers is then cited to provide further motivation to include PIP in the reaction of ‘250.  	Ahlers is directed toward a screening information dataset (SID) initial assessment profiled (SIAP) regarding the hazardousness of triethylenetetramine (TETA), a compound of formula H2N-CH2-CH2-NH-CH2-CH2-NH-CH2-CH2-NH2 (see whole 
With further respect to claim 9, as discussed above, ‘250 teaches that when straight chain amine functional compounds and ethanolamine functional compounds are employed as reactants the higher ethyleneamine products produced are predominantly linear (see abstract and Tables I and II in col. 5).  Further ‘263 teaches that piperazine moieties are retained though the reaction (see example 5 in particular). Therefore the ratio of piperazine moieties in the reactants to the piperazine moieties in the products would be expected to be about 1:1 absent any evidence to the contrary. 
claim 11, both ‘250 (see col. 3, lines 29-68) and ‘263 (see col. 2, line 60-col. 4, line 22 and example 5 scheme in col. 6) teach that the carbon oxide delivering agent can be added in part as one compound with either of the amine functional compound and/or ethanolamine functional compound.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘250, ‘263, and Ahlers, to predictably arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill in the art would have been motivated to carry out the reaction of ‘250 using a mixture of EDA/EU and PIP as the amine functional compound and AEEA as the ethanolamine functional compound in order to produce TETA.  As discussed in Ahlers, TETA is a widely used chemical with many different industrial uses and is commonly used as a commercially available mixture of straight, branched, and cyclic derivatives.  ‘263 is then cited to teach that secondary amines, such as PIP, can be used in the reaction disclosed by ‘250.  Therefore the skilled artisan would have been motivated to include PIP as an amine functional compound in the process of ‘250 in order to predictably arrive at the industrially valuable formulation of TETA that is commonly used throughout the art.  Also see MPEP 2143 A.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4503250 (‘250, published on 3/5/1985, of record in the IDS filed on 1/10/2020) in view of Dow (“Ethyleneamines”, published October 2009, p. 1-46) and US 5491263 (‘263, published on 2/13/1996, of record in the IDS filed on 1/10/2020).
Applicant Claims

    PNG
    media_image4.png
    125
    963
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    125
    975
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    137
    972
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    127
    952
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    122
    941
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    123
    922
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    261
    921
    media_image10.png
    Greyscale

Further, the elected species encompasses the following elections:
 ii/a) the straight-chain amine-functional compound is ethylenediamine (EDA); ii/b) the non-straight chain amine functional compound is piperazine (PIP); and ii/c) the straight-chain ethanolamine-functional compound is aminoethylethanolamine (AEEA) (which corresponds to option 3 in claim 18).
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘250 discloses a process for the preparation of predominantly linear polyalkyene polyamines (including triethylenetetramine (TETA) and tetraethylenepentamine (TEPA); see col. 3, lines 1-17) comprising reacting ammonia or an alkyleneamine compound having two primary amino groups (including urea derivatives thereof) or mixtures thereof (including ethylene amine functional compounds, most preferably ethylene diamine (EDA)-see col. 2, lines 53-68) with an alcohol or an alkanolamine compound having a primary amino group and a primary or secondary hydroxyl group (including urea derivatives thereof) or mixtures thereof (including ethanolamines, preferably N-(2-aminoethyl)ethanolamine (AEEA) and monoethanolamine (MEA)-see col. 2, lines 24-52) in the presence of a derivative of carbonic acid (a carbon oxide delivering agent-see col. 3, lines 29-68) (see whole document, particularly abstract and claims).  ‘250 further teaches that the polyalkylene polyamine products can be obtained as urea derivatives 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	‘250 does not explicitly teach or suggest reacting piperazine (PIP), EDA, AEEA, and MEA together in the same reaction to produce a mixture of straight chain and non-straight chain higher ethyleneamines at least partly in the form of their urea derivatives (and including tetraethylenepentamine (TEPA) compounds).  The closest teachings are those of examples 5-8 in col. 5 (including Tables I and II and definitions of abbreviations used in col. 5, lines 1-20) wherein AEEA is reacted with EDA in the presence of 2-imidazolidinone (2-IM; referred to EU, the cyclic urea of EDA, in the present specification [0038]), corresponding to the instantly claimed carbon oxide delivering agent (example 5); DEA (diethanolamine) or AEEA is reacted with urea or ammonium carbonate ((NH4)2CO3), wherein the urea or ammonium carbonate function as both the amine-functional compound and the carbon oxide delivering agent (examples 6-7); or 2-oxazolidinone (referred to as CMEA in the instant specification [0038], which corresponds to both the ethanolamine-functional compound (MEA) and the carbon oxide delivering agent-see claim 11 for example) is reacted with DETA (diethylenetriamine) (example 8).  Examples 5-8 all produce L-TETA (see Table II), but do not explicitly teach the production of TEPA. These deficiencies are cured through the teachings of ‘263 and Dow.
‘263 is directed toward an aminoethylation process for the production of substituted ethylene diamines which is analogous to the process of ‘250, wherein the claim 18 (defined in [0059-0061 and examples in 0076-0091] of the specification as filed), then based on the teachings of ‘250 and ‘263 the skilled artisan would find it prima facie obvious to select an appropriate mixture of amine-functional compounds and ethanolamine-functional compounds of the desired chain length to produce the TEPA mixture, including the mixture of embodiment c) of claim 18, wherein all of said components are known to be employed in reactions of the type instantly claimed as evidenced by the examples of ‘250 and ‘263 (wherein the examples of ‘250 further teach that long chain amines, such as TETA and TEPA can be produced using the disclosed process).
Dow is then cited to provide further motivation to produce a TEPA mixture comprising a mixture of linear, branched, and cyclic TEPA derivatives.  Dow (see whole 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art to combine the teachings of ‘250, ‘263, and Dow to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instantly claimed process.  A person of ordinary skill would have been motivated to combine the teachings of ‘250, ‘263, and Dow to predictably produce an industrially valuable TEPA product mixture (as taught by Dow), wherein the ratio of non-straight:straight chain TEPA could readily be controlled through the stoichiometry of the reactants as linear reactants produce linear products (as taught by ‘250) and non-straight (cyclic and branched) reactants produce non-straight products (as taught by ‘263) under the disclosed reaction conditions.  Also see MPEP 2144.05 and full discussion of claim 18 above.


Response to Arguments
Applicant's arguments filed 3/3/2021 (see p. 13-14) have been fully considered but they are not persuasive. 
With respect to the double patenting rejection of record (p. 8-9 of the OA dated 12/9/2020), the Applicant indicates that they are prepared to file the appropriate terminal disclaimer when the pending claims are allowed (see p. 13).  Therefore the rejection is maintained.
With respect to the 35 USC 103 rejection of claims 1, 2, 4, 7-9, 11-13, and 16 as being unpatentable over US 2019/0047971 (‘971, published on 2/14/2019) in view of Ahlers (“Triethylenetetramine” Screening Information Data Set of the Organization for Economic Co-Operation and Development (OECD SIDS), published by UNEP Publications, July 1998, p. 1-63) and US 2019/0031597 (‘597, published on 1/31/2019) (see p. 9-16 of the OA dated 12/9/2020), the Applicant has attempted to disqualify ‘971 as a reference under 35 USC 102(b)(2)(C) using the following statement (see p. 13-14):

    PNG
    media_image11.png
    185
    1027
    media_image11.png
    Greyscale
.  However, this statement is insufficient to invoke the provisions of 35 USC 102(b)(2)(C) as the statement only refers to “the effective date” and not “the effective filing date” of the instant invention.  See MPEP 717.02(c) and MPEP 2154.02(c).  The Examiner notes that if the corrected statement were filed then the above rejection would be withdrawn.
claims 1, 2, 4, 7-9, 11-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4503250 (‘250, published on 3/5/1985, of record in the IDS filed on 1/10/2020) in view of Ahlers (“Triethylenetetramine” Screening Information Data Set of the Organization for Economic Co-Operation and Development (OECD SIDS), published by UNEP Publications, July 1998, p. 1-63) and US 5491263 (‘263, published on 2/13/1996, of record in the IDS filed on 1/10/2020) (see p. 16-21 of the OA dated 12/9/2020), the Applicant has failed to provide any arguments against this rejection.  Therefore the rejection is maintained for the reasons of record.  
Subject Matter Free from the Prior Art
Claims 14 and 15 are objected to because of the informality contained in claim 14 (see above claim objection section), but otherwise free from the prior art for the reasons set forth on p. 21-22 of the OA dated 12/9/2020.  Claims 19 and 20, drawn to the same scope as claims 14 and 15 (see MPEP 608.01(m)) but also rejected under 35 USC 112(b) and objected to for depending from rejected claim 18, also appear to be free from the prior art.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622